       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 1 of 7



 1
     BRADLEY/GROMBACHER, LLP
 2   Marcus J. Bradley, Esq. (SBN 174156)
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   Lirit A. King, Esq. (SBN 252521)
     31365 Oak Crest Drive, Suite 240
 4   Westlake Village, California 91361
     Telephone: (805) 270-7100
 5
     Facsimile: (805) 270-7589
 6   E-Mail: mbradley@bradleygrombacher.com
              kgrombacher@bradleygrombacher.com
 7            lking@bradleygrombacher.com
 8   BRADLEY/GROMBACHER, LLP
 9   Robert N. Fisher (SBN 302919)
     477 Madison Avenue, Suite 6000
10   New York, NY 10022
     Telephone: (805) 270-7100
11   E-Mail: rfisher@bradleygrombacher.com
12   Attorneys for Plaintiffs and the Putative Class
13
     (Additional counsel listed on following page)
14
                                      UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17

18
     JUAN FLORES-MENDEZ, an individual and             Case No. 3:20-cv-04929-WHA
19   AMBER COLLINS, an individual, and on
     behalf of classes of similarly situated           STIPULATION AND PROPOSED
20   individuals,                                      ORDER STAYING CASE FOR 90 DAYS
                                                       DUE TO COVID-19 RELATED
21                      Plaintiffs,                    JURISDICTIONAL DISCOVERY
                                                       DELAYS
22          v.

23   ZOOSK, INC., a Delaware corporation; and
     SPARK NETWORKS SE, a German
24   corporation,

25                      Defendants.

26

27

28

                                                              STIPULATION AND PROPOSED ORDER
                                                                              3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 2 of 7



 1   Additional Counsel for Plaintiffs and the Putative Class:
 2
     CROSNER LEGAL P.C.
 3   Zachary M. Crosner (SBN 272295)
 4   Michael R. Crosner (SBN 41299)
     433 N. Camden Dr., Suite 400
 5   Beverly Hills, CA 90210
 6   Telephone: (310) 496-4818
     Facsimile: (310) 510-6429
 7   Email: zach@crosnerlegal.com
 8          mike@crosnerlegal.com
 9   FOR THE PEOPLE
10   (Admitted Pro hac Vice)
     John A. Yanchunis (FL Bar No. 234681)
11   Ryan McGee (FL Bar No. 64957)
12   201 N Franklin St., 7th Floor
     Tampa, FL 33602
13   Telephone: (813) 223-5505
14   Email: jyanchunis@forthepeople.com
            rmcgee@forthepeople.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      STIPULATION AND PROPOSED ORDER
                                           -2-
                                                                      3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 3 of 7



 1          WHEREAS on January 30, 2021, the Court held in abeyance Defendant Spark Networks

 2   SE’s (“Spark”) motion to dismiss for lack of personal jurisdiction pending jurisdictional discovery

 3   and ordered that Plaintiffs may take up to three depositions of seven hours each (ECF No. 61);

 4          WHEREAS, the Court set a deadline of April 1, 2021 for supplemental briefing by Plaintiffs

 5   regarding jurisdiction over Spark (ECF No. 61);

 6          WHEREAS, on February 17, 2021, Plaintiffs noticed the depositions of Gitte Bendzulla,

 7   Benjamin Hoskins, and Grant Kessler (the “Witnesses”) for March 24, 25, and 26, 2021,

 8   respectively;

 9          WHEREAS, the Witnesses were identified by Spark as having discoverable information in

10   its Amended Initial Disclosures dated February 5, 2021;

11          WHEREAS, the deposition notices state that the depositions are to occur at the law office

12   of Bradley/Grombacher LLP, 31365 Oak Crest Drive, Suite 240, Westlake Village, CA 91361;

13          WHEREAS, when Plaintiffs served these deposition notices they stated that they

14   “expect[ed] to meet and confer regarding the location and mechanism of the deposition, e.g. by

15   Zoom or other videoconference medium[,]” although Plaintiffs maintain that the noticed location

16   was proper and that the Court has the authority to order the Witnesses to appear in Los Angeles,

17   while Spark disputes the propriety of the Witnesses’ being noticed or ordered to appear in Los

18   Angeles for deposition;

19          WHEREAS, the Witnesses are all residents of Germany and all of the individuals identified

20   by Spark in its Amended Initial Disclosures as having discoverable information are residents of

21   Germany.

22          WHEREAS, due to travel restrictions and the increased health risk associated with travel

23   during the COVID-19 pandemic, it would be either impossible or unduly burdensome for the

24   Witnesses to travel outside Germany or for counsel for the parties to travel to Germany for purposes

25   of depositions of the Witnesses being taken;

26          WHEREAS, the parties conferred and Spark agreed to make the Witnesses available for

27   remote deposition in Germany via Zoom on the noticed dates;

28          WHEREAS, on March 16, 2021, counsel for Spark advised Plaintiffs that it had learned

                                                                   STIPULATION AND PROPOSED ORDER
                                                    -3-
                                                                                   3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 4 of 7



 1   German law prohibits the taking of depositions in Germany for purposes of a US litigation except

 2   at the U.S. Consulate General in Frankfurt, Germany, under threat of criminal penalties against the

 3   participants in unauthorized depositions. See, e.g., MACOM Tech. Sols. Holdings, Inc. v. Infineon

 4   Techs. AG, No. CV162859CASPLAX, 2017 WL 2999036, at *3–4 (C.D. Cal. May 25, 2017) (“the

 5   United States State Department has indicated that taking a deposition in Germany without the prior

 6   approval of the German Ministry of Justice and/or without the involvement of the United States

 7   Mission may lead to criminal penalties against the participants”);

 8          WHEREAS, the U.S. Consulate General in Frankfurt, Germany is not currently permitting

 9   parties to conduct or schedule depositions in Germany;

10          WHEREAS, under Fed. R. Civ. P 30(b)(4) a deposition taken by remote means is deemed

11   to take place where the deponent answers the questions;

12          WHEREAS, Plaintiffs and Spark therefore cannot both comply with German law and

13   complete the depositions noticed by Plaintiffs pursuant to the Court’s January 30 Order prior to the

14   April 1 supplemental briefing deadline set forth in that Order;

15          WHEREAS, the parties have accordingly concluded that given the current circumstances it

16   is not possible for the Witnesses to give deposition testimony prior to April 1, 2021;

17          WHEREAS, the parties have worked and will continue to work cooperatively in a good

18   faith effort to agree upon either (a) a mechanism for taking depositions of the Witnesses in

19   Germany in a manner that is safe, not unduly burdensome to the parties or the Witnesses, and not

20   in violation of German law or (b) a workaround solution whereby Plaintiffs could obtain sworn

21   testimony from the Witnesses by some means that is safe and not unduly burdensome to the

22   parties or the Witnesses, other than by taking depositions of the Witnesses in Germany or (c)

23   some other workaround solution whereby Plaintiffs could obtain equivalent discovery by some

24   means, other than by taking depositions of the Witnesses, that is safe and not unduly burdensome

25   to the parties or the Witnesses;

26          WHEREAS, by agreeing to work cooperatively in the manner described above, no party is

27   thereby agreeing that any of the approaches specified above is or will be an appropriate approach

28   for addressing the current inability of the Witnesses to give deposition testimony, and all parties

                                                                    STIPULATION AND PROPOSED ORDER
                                                     -4-
                                                                                    3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 5 of 7



 1   reserve their rights to object to any of the approaches specified above and any other approach

 2   should an agreement of the sort contemplated above not be reached by the parties and should the

 3   Court need to resolve the matter of how to address the current inability of the Witnesses to give

 4   deposition testimony;

 5          WHEREAS, the European Union has recently proposed loosening travel restrictions in the

 6   near    future     (https://www.npr.org/2021/03/17/978188017/eu-officials-propose-digital-travel-

 7   certificates-vaccination-not-required);

 8          WHEREAS, the parties believe that a stay of 90 days will likely allow the parties to reach

 9   an agreement whereby depositions of the Witnesses can be taken in Germany or a workaround

10   solution can be implemented during the period of the stay;

11          WHEREAS, the parties agree to a commensurate 90-day extension of all other case

12   deadlines;

13          WHEREAS, Plaintiffs have agreed, subject to the Court’s approval of this Stipulation, to

14   postpone the depositions of the Witnesses sine die, subject to the parties further conferring during

15   the course of the stay as described above, and without prejudice to any right Spark or the Witnesses

16   might have to object to such depositions as noticed by Plaintiffs; and

17          WHEREAS, this is the parties’ first request for any such extensions;

18          THE PARTIES THEREFORE STIPULATE AS FOLLOWS:

19          1.        Subject to further Order of the Court, the case is stayed for 90 days as to all matters

20   except the jurisdictional discovery permitted by the Court in its January 30, 2021 Order.

21          2.        Subject to further Order of the Court, all case deadlines are extended by 90 days (or

22   to the next soonest date on which such event can be held) as follows:

23
                                     Current Deadline                      New Deadline
24    Plaintiffs’ Supplemental Brief April 1, 2021 at noon                 June 30, 2021 at noon
25    on Personal Jurisdiction

26    Defendants’ Response Brief         April 8, 2021 at noon             July 7, 2021 at noon

27    Leave to Add New Parties or April 29, 2021                           July 28, 2021
      to Amend Pleadings
28

                                                                      STIPULATION AND PROPOSED ORDER
                                                       -5-
                                                                                      3:20-CV-04929-WHA
      Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 6 of 7



 1   Motion for Class Certification September 9, 2021       December 8, 2021
 2   Non-Expert Discovery Cut- March 4, 2022                June 2, 2022
 3   Off

 4   Opening Expert Reports        March 4, 2022            June 2, 2022

 5   Opposition Expert Reports     March 18, 2022           June 16, 2022

 6   Reply Expert Reports          March 25, 2022           June 23, 2022
 7   Expert Discovery Cut-Off      April 8, 2022            July 7, 2022
 8   Dispositive Motion Deadline   April 7, 2022            July 6, 2022
 9
     Final Pre-Trial Conference    June 8, 2022             September 7, 2022 (91 days)
10
     Jury Trial Commences          June 13, 2022            September 12, 2022 (91 days)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        STIPULATION AND PROPOSED ORDER
                                                  -6-
                                                                        3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 73 Filed 03/22/21 Page 7 of 7



 1   Dated: March 21, 2021                 DOUGLAS H. MEAL
                                           Orrick, Herrington & Sutcliffe LLP
 2

 3
                                           By: /s/ Douglas H. Meal
 4                                                       DOUGLAS H. MEAL
                                                        Attorneys for Defendants
 5                                               ZOOSK INC. and SPARK NETWORKS
                                                                   SE
 6

 7   Dated: March 21, 2021                 KILEY L. GROMBACHER
                                           Bradley/Grombacher LLP
 8

 9
                                           By: /s/ Kiley L. Grombacher
10                                                     KILEY L. GROMBACHER
                                                          Attorneys for Plaintiffs
11                                                        and the Putative Class
12

13

14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16   Dated:   March 22, 2021.
17                                     By: ______________________________________
                                              UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     STIPULATION AND PROPOSED ORDER
                                         -7-
                                                                     3:20-CV-04929-WHA
